Citation Nr: 1522246	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-25 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses pursuant to 38 U.S.C.A. § 1725 for emergency treatment rendered from June 1, 2012, to June 4, 2012, at Baptist Medical Center, South Jacksonville, Florida.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1971.  This matter comes on appeal from four letter decisions issued to the Veteran, two on June 5, 2013, and two on May 31, 2013, by the VA North Florida/South Georgia Veterans Health System, which denied reimbursement in unspecified amounts for services rendered by Baptist Primary Care, Inc. at Baptist South Observation, on June 2, 2012, and June 4, 2012. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

There is insufficient information in the Veteran's medical claims file for the Board to adjudicate this appeal.  Certain of the claims for reimbursement of medical expenses for hospitalization from June 1, 2012, to June 4, 2012, were granted by VA, while others were denied.  The claims on appeal were denied based on a receipt date more than 90 days from the date of discharge from the facility at which care was provided.  See 38 C.F.R. § 17.1004 (2014).  However, it is not clear what claims, and in what amounts, were denied or granted, or whether the claims denied may have been refilings or continuations of claims previously submitted.  Accordingly, remand is required to obtain additional documents.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all claims, and all documentation pertaining to such claims, in the possession of VA, to include all relevant materials submitted to VA either by the Veteran or by any medical provider, for reimbursement of medical expenses for his period of hospitalization from June 1, 2012, to June 4, 2012, at Baptist Medical Center, South Jacksonville, Florida.  This specifically includes all documents relevant to the claims for reimbursement that were granted in August 2012 and September r2012.

2.  Provide to the Veteran and associate with the claims file an accounting of all claims allowed or denied for the period of emergency treatment and hospitalization from June 1, 2012, to June 4, 2012, including the amounts paid and denied, to whom payments were made or denied, and the reasons in full that the claims were allowed or denied.  The accounting must be sufficient to inform the claimant precisely of the claims and amounts denied.  

The accounting must indicate whether claims denied based on the claim having not been received within 90 days from the episode of care date were previously received but unprocessed, unpaid, partially paid, or disputed by VA.  

The accounting must also include consideration of whether, if the claim is construed as not having been received within 90 days of discharge from the facility that furnished emergency treatment, the claim was received within 90 days after the "veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party."  See 38 C.F.R. § 17.1004.  

3.  After completing the above actions, conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

